DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election of Group I invention, and species elections of A) IL-20R, B) bacterial infection, and C) anti-IL-20RB antibody, filed on 07 April 2021 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the elections have been treated as an election without traverse (MPEP § 818.03(a)).

Currently, claims 1 and 9-24 are pending, and claims 1, 9-11 and 16-24 are under consideration. Claims 12-15 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Priority acknowledgement
This application claims benefit of U.S. application 15/525,799, which is a national stage entry (371) of PCT/EP2015/077365 with the international filing date of 11/23/2015, which is acknowledged.

Claims
Claims 9 and 11 are objected to for encompassing a non-elected subject matter: the antagonists of IL-20 other than the elected antibody to IL-20 or IL-20R.  The applicant is required to amend the claims to read only upon the elected invention.

Claims 11 and 24 are objected to for the following informalities, appropriate correction is required for each item:
Claim 11 recites “anti-IL-19 antibodies, anti-IL-20 antibodies, …” (plural); the following is suggested: “an anti-IL-19 antibody, an anti-IL-20 antibody, …” (singular).
Claim 24 recites “wherein the anti-IL-20RB antibody is a clone:20RNTC antibody”; the following is suggested: “wherein the anti-IL-20RB antibody is the monoclonal antibody 
20RNTC.”

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the recitation “IL-20 cytokines” because it is unclear what the term encompasses.  According to the specification, the term "IL-20 cytokines" has its general meaning in the art and refers to a subgroup in the IL-10 cytokine family which comprises IL-19 …, IL-20 … and IL-24 (page 4, lines 14-17), which does not clearly define the members of the subgroup (as “comprises” is the open language).  Further, art search reveals other different ways of defining the subgroup of IL-20 cytokines besides that of IL-19, IL-20 and IL-24.  For example, according to M.V. Autieri (Front Immunol. 2018 Apr 6;9:700), the IL-20 family members are IL-19, IL-20, IL-22, and IL-24 (abstract, for example).  On the other hand, Sa et al. (J Immunol. 2007 Feb 15;178(4):2229-40) considers that the IL-20 subfamily of cytokines include IL-19, IL-20, IL-22, IL-24 and IL-26 (page 2229, 2nd column, 2nd paragraph, lines 13-14, for example).  As such, metes and bounds of the claim, therefore, cannot be determined.
all possible pharmacological, physiological, and biochemical interactions with IL-20 cytokines and receptors whether direct or indirect” (page 4, last line to page 5, line 3).  
Claim 18 is indefinite for the recitation “or is at risk of experiencing an acute exacerbation of COPD” because it is unclear what it is meant; for example, isn’t it true that all COPD patients are at such risk?  If not, how such a patient population is determined.  It is also unclear how “a therapeutically effective amount” is determined for such a “at risk” patient.    The metes and bounds of the claim, therefore, cannot be determined.
Claim 22 is indefinite and confusing for the various IL-20R recited, i.e., IL-20R1, IL-20Ra and IL-20R; and IL-20R2; IL-20RB, IL-20R.  However, IL-20 receptor is a heterodimer consisting of two subunits, thus, “IL-20R1”, “IL-20Ra” and “IL-20R” seem representing same one subunit; and “IL-20R2”, “IL-20RB” and “IL-20R” seem representing the same other subunit (which seem to be recognized in the art as representing the same molecules).  The three different names for each do not seem representing different molecules.  Therefore, it is unclear how “IL-20R1”, “IL-20Ra” and “IL-20R” differ from each other; and how “IL-20R2”, “IL-20RB” and “IL-20R” differ from each other.  The metes and bounds of the claim cannot be determined.
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1, 9-11 and 16-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim 1 recites “administering … an antagonist of IL-20 cytokines” without specific structure limitation for the antagonist; claim 10 recites “wherein the antagonist of IL-20 cytokines is an antibody” without specifying the antigenicity of the antibody; claim 11 recites “anti-IL20R2 antibodies” (= anti-IL20RB antibody (elected)?); claim 16 recites “an antibody against … an IL-20R”; and claims 22 and 23 recite “an anti-IL-20RB antibody” (elected).  According to the specification, “[T]he "antagonist of IL-20 cytokines" to be used in the methods described herein is a molecule that blocks, suppresses, or reduces (including significantly) the biological activity of IL-20 cytokines, … . Thus the term "antagonist of IL-20 cytokines" implies no specific mechanism of biological action whatsoever, and is deemed to expressly include and encompass all possible pharmacological, physiological, and biochemical interactions with IL-20 cytokines and receptors whether direct or indirect”; “[E]xemplary antagonists of IL-20 cytokines include, but are not limited to, an antibody directed against a IL-20 cytokine, an anti-sense nucleic acid molecule directed to an IL-20 cytokine …, a small interfering RNA (siRNA) …, a microRNA …, an anti-antibody directed against a receptor of a IL-20 cytokine …, an antisense nucleic acid molecule directed to a subunit of a receptor for a IL-20 cytokine, an siRNA or a microRNA directed to a nucleic acid encoding for a subunit of a receptor for a IL-20 cytokine” (page 4, last paragraph to page 5, 2nd paragraph, for example); and “the antagonist of IL-20 cytokines is polypeptide. In some embodiments, polypeptide comprises a functional equivalent of an IL-20 receptor” (page 14, lines 15-16, for example).  Thus, “an antagonist of IL-20 cytokines” could read on any or all functional equivalents that inhibit the activity of any one of IL-20 cytokines, and “an antibody” (claim 10) could be an antibody to any molecule due to “whether direct or indirect” interactions with IL-20 cytokines and receptors.  Therefore, the claims encompass a genus of molecules with extreme structural dissimilarity, as the molecule is defined only by a functional limitation.  However, the specification merely discloses the use of one antagonist of IL-20 cytokines: a commercially available anti-IL-20R antibody, monoclonal antibody 20RNTC (page 26, line 31 to page 27, line 15, for example), and no other antagonist of IL-20 cytokines meeting the limitations of the claims is identified or particularly described.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, the specification only discloses a single species of an anti-IL-20R antibody (20RNTC), representing all of “an antagonist of IL-20 cytokines”, “an antibody”, “an antibody against … an IL-20R”, and “an anti-IL-20RB antibody”.  In addition, the specification provides no description of structural features common to the members of these genus.  Further, the structural features of the claimed genus, such as “an antagonist of IL-20 cytokines” are completely unpredictable.  Even for “an anti-IL-20RB antibody”, the CDRs of such antibodies (i.e., binding to a same antigen) can have various different sequence structures, which are not predictable.  For example, Goel et al. (J. Immunol. 2004; 173:7358-7367) teaches three monoclonal antibodies (2D10, 1H11 and 1H7) against -D-mannopyranoside, wherein all three antibodies bind to the same 12-mer peptide, and appear to bind to a common epitope on the peptide; however, they have very different CDRs (abstract, and Figures 2 and 3, for example).  Thus, one of skill in the art cannot "visualize or recognize" the members of the broad genus claimed.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. Accordingly, the specification does not provide adequate written description of the claimed genus.  Due to the limited species disclosed (one) that meet the limitations of the claims; the broad breadth of the claimed genus, and the lack of structural limitation and predictability for the encompassed IL-20 antagonist or antibody, one skilled in the art would not conclude that the applicant was in possession of the claimed genus of “an antagonist of IL-20 cytokines”, “an antibody”, “an antibody against … an IL-20R”, and “an anti-IL-20RB antibody”.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only an anti-IL-20 antibody, and the anti-IL-20RB monoclonal antibody 20RNTC (for the elected species), but not the full breadth of the claims “an antagonist of IL-20 cytokines”, “an antibody”, “an antibody against … an IL-20R”, or “an anti-IL-20RB antibody”), meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 18, dependent from claim 16, recites “wherein the subject experienced an acute exacerbation of COPD or is at risk of experiencing an acute exacerbation of COPD”, which limitation of “at risk of …” (indefinite) seems meaning that the method also treats a patient who does not have an acute exacerbation of COPD.  However, claim 16 is directed to “A method of treating acute exacerbation of chronic obstructive pulmonary disease (COPD)”, which is interpreted as treating a patient who has an acute exacerbation of COPD.  As such, the dependent claim 18 is of improper dependent form because it fails to further limit the subject matter of the parent claim. Additionally, a proper dependent claim shall not conceivably be infringed by anything, which would not also infringe the basic claim (see MPEP 608.01(n), III.). In the instant case, claim 18 (broader) could be infringed without infringing the claim from which it depends, i.e. claim 16. Therefore, it is improperly dependent.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grunig et al. (2005/0142108, 6/30/2005).  
Grunig discloses methods of modulating cytokine activity of IL-19 or IL-24 for the purpose of treating inflammation of the airways and lung, and airway hyperreactivity, which is a characteristic of various disorders of the airways, e.g., asthma, allergic rhinitis, bronchitis, bronchiolitis, and possibly chronic obstructive pulmonary disorder (COPD) (abstract, page 1, [0002] and [0004], page 2, [0010], for example), wherein the method comprises the use of an antagonist of IL-19 or of IL-24, and wherein the antagonist reduces or inhibits airway hyperreactivity, and can be, among others, an antibody to IL-20R1 or IL-20R2 (page 2, [0014], and claims 10 and 11, for example).  Additionally, Grunig teaches that antibodies may be provided via different routes including, among others, topically and inhalation (page 7, [0074]).  Further, Grunig teaches methods for co-administration or treatment with a second therapeutic agent, including, among others, antibiotic, which are well known in the art (page 8, [0078]).  
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat COPD with an antibody to an IL-20R such as IL-20R1 or IL-20R2, following the teachings of Grunig.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Grunig teaches that an antibody to IL-20R1 or IL-20R2 can be used for treating COPD.   Note, while Grunig does not explicitly mention treating acute exacerbation of COPD, Grunig’s method would necessarily include treating such patients because it treats airway hyperreactivity and airway inflammation, which is the basic pathology of COPD and worsens during acute exacerbation.  Also, an antagonist of IL-19 or of IL-24 is “an antagonist of IL-20 cytokines”, according to the specification.               
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 9-11 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grunig et al. (2005/0142108, 6/30/2005), as applied to claims 1 and 9-11 above, and further in view of Sapey et al. (Thorax. 2006 Mar; 61(3): 250-258). 
The teachings of Grunig are reviewed above.  Grunig does not specifically mention that COPD is caused by the factors including a bacterial infection (claim 16) such as those recited in claim 17, or the COPD patient is a frequent exacerbator (claim 19).  
Sapey teaches that exacerbations of COPD are thought to be caused by complex interactions between the host, bacteria, viruses, and environmental pollution, and these factors increase the inflammatory burden in the lower airways, overwhelming the protective anti-inflammatory defences leading to tissue damage (abstract, for example); that 50-70% of exacerbations are due to respiratory infections (including bacteria, atypical organisms and respiratory viruses); and that there is a relationship between bacteria and exacerbations with approximately 30% of sputum cultures and 50% of bronchial secretion cultures associated with the presence of a potential pathogenic bacteria, and in severe exacerbations requiring ventilatory support, this number is even higher (over 70%); and commonly isolated organisms include Haemophilus influenzae (11% of all exacerbating patients), Streptococcus pneumoniae (10%), Moraxella catarrhalis (10%), Haemophilus parainfluenzae (10%), and Pseudomonas aeruginosa (4%) (page 252, 2nd column, last two paragraphs). 
With respect to claims 16-23, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat COPD or exacerbation of COPD (including frequent exacerbation) caused by infection such as Streptococcus pneumoniae infection with an antibody to an IL-20R such as IL-20R1 or IL-20R2, following the teachings of Grunig and Sapey.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Grunig teaches the use of an antagonist of IL-19 or IL-24, such as an antibody to IL-20R2, for treating inflammation of the airways and lung, and airway hyperreactivity, which is a characteristic of various disorders of the airways, including COPD, especially during exacerbation.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 9-11 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grunig et al. (2005/0142108, 6/30/2005), and Sapey et al. (Thorax. 2006 Mar; 61(3): 250-258) as applied to claims 1, 9-11 and 16-23 above, and further in view of Myles et al. (Nat Immunol. 2013 Aug;14(8):804-11).
The teachings of Grunig and Sapey were reviewed in the last Office Action.  Neither reference teaches the specific anti-IL-20RB monoclonal antibody 20RNTC.  
Myles teaches that IL-19, IL-20 and IL-24 signal through type I and type II IL-20 receptors and are associated with inflammatory skin diseases such as psoriasis and atopic dermatitis by promoting cutaneous infection with S. aureus in mice, and that anti-IL-20RB antibody blockade of the IL-20 receptor improved outcomes in infected mice, and holds therapeutic potential for humans (abstract, and page 809, 2nd column, 1st paragraph, and Fig. 7, for example), wherein the anti-IL-20RB antibody is 20RNTC (the page following page 811, “ONLINE METHODS”, 1st column, 3rd paragraph, line 15).  
With respect to claim 24, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat COPD or exacerbation of COPD caused by, for example, infection, with an anti-IL-20RB antibody such as 20RNTC,
following the teachings of Grunig, Sapey and Myles.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Myles has demonstrated that the anti-IL-20RB antibody 20RNTC is effective in blocking the receptor mediated functional activity.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/2/21